Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: the closest prior art is Sasakawa et al. (US 2009/0067725). Sasakawa discloses a building shape change detecting method by extracting edges from an aerial photograph taken by an airplane (Abstract). Segments are extracted from a group of the feature points so as to produce an image (segment image) constructed of the segments (Step S24). Extracted segments are connected to each other so as to produce an image (contour image) for indicating a contour of a building, matching processing between this building projected image and an extracted photograph image which has been extracted from either the line segment image or the contour image (Step S28) so as to detect a shape change of the building (Step S30) (par. [0043]). The matching process unit 90 performs a matching operation between the building projected image calculated by the projection calculating unit 88 based upon the existing three-dimensional data and either the above-mentioned segment image or the contour image so as to calculate a resemblance degree (confidence score) as a numeral value which indicates a matching degree (par. [0058]). In the case where .alpha. (resemblance degree) is equal to or less than R (threshold), the change detecting unit 92 judges that a building having the same shape as the shape of the judging subject building is located at the same position thereof on the ground, and thus makes a judgement of "no change" with respect to the shape of the judging subject building when the three-dimensional data was acquired, and when this building is presently photographed from the airplane 2 (par. [0059])). 
Sasakawa does reasonably disclose or suggest, “align, with an image classifier model a structure shape; assess a degree of alignment between the structure shape and the pixels within the aerial image .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SAMIR A AHMED/Primary Examiner, Art Unit 2665